Citation Nr: 1041657	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from October 
1968 to October 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2005 and September 2006 rating decisions by 
the Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  For the period of the appeal, the evidence demonstrates that 
the Veteran's PTSD has been manifested by no more than 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The Veteran's service-connected disabilities (PTSD rated 50 
percent and Type 2 diabetes mellitus rated 20 percent) are rated 
60 percent combined, and are not shown to be of such severity as 
to preclude his participation in any regular substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The requirements for a TDIU rating are not met, and a TDIU 
rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have 
been fulfilled by information provided to the Veteran by 
correspondence dated in July 2005, January 2006, February 2006 
and March 2006.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).

The Veteran has been provided ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may have 
occurred earlier in the process.

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records (including VA, 
private and Social Security Administration (SSA)) has been 
completed.  Social Security records were provided by way of a 
compact disk (CD), and have been reviewed.  The Veteran did not 
identify any pertinent, outstanding treatment records.  The RO 
arranged for VA examinations in 2005 and 2007.  Evidentiary 
development is complete.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Increased Rating for PTSD - Law and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet.  
App. 119 (1999).  The Court has held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
4.3.



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50

38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

GAF Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

100
?
91
Superior functioning in a wide range of activities, 
life's problems never seem to get out of hand, is sought 

